             Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

SHAMONE W.,1
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         19-CV-1169MWP
                  v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                      PRELIMINARY STATEMENT

                  Plaintiff Shamone W. brings this action pursuant to Section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner

of Social Security (the “Commissioner”) denying her application for Supplemental Security

Income (“SSI”). Pursuant to the Standing Order of the United States District Court for the

Western District of New York regarding Social Security cases dated June 1, 2018, this case has

been reassigned to, and the parties have consented to the disposition of this case by, the

undersigned. (Docket # 12).

                  Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 8, 10). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.



         1
            Pursuant to the November 18, 2020 Standing Order of the United States District Court for the Western
District of New York regarding identification of non-governmental parties in social security opinions, the plaintiff in
this matter will be identified and referenced solely by first name and last initial.
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 2 of 13




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 3 of 13




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations (the
                      “Listings”);

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform [his or her] past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.



                                                 3
             Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 4 of 13




20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      The ALJ’s Decision

                  In her decision, the ALJ followed the required five-step analysis for evaluating

disability claims. Under step one of the process, the ALJ found that plaintiff had not engaged in

substantial gainful activity since November 30, 2015, the application date. (Tr. 15-32).2 At step

two, the ALJ concluded that plaintiff had the severe impairments of migraines, asthma,

posttraumatic stress disorder (“PTSD”), affective disorder, bipolar disorder with psychotic

features, mood disorder, adjustment disorder, and depression. (Id.). At step three, the ALJ

determined that plaintiff did not have an impairment (or combination of impairments) that met or

medically equaled one of the listed impairments in the Listings. (Id.).

                  The ALJ concluded that plaintiff retained the RFC to perform a full range of work

at all exertional levels but with certain nonexertional limitations. (Id.). Specifically, the ALJ

limited plaintiff to work involving only occasional interaction with supervisors, coworkers and

the public and only simple, routine tasks, simple work-related decisions, minimal changes in

work routines and processes, and no strict production quotas or a production rate pace. (Id.).

The ALJ further concluded that plaintiff was limited to low stress work involving only simple

instructions and tasks, no supervisory duties, and no independent decision-making. (Id.). The


         2
            The administrative transcript (Docket # 6) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           4
          Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 5 of 13




ALJ also found that plaintiff should avoid jobs requiring exposure to bright or flickering lights,

environmental irritants, workplace hazards, or more than moderate noise levels. (Id.). At steps

four and five, the ALJ found that plaintiff had no past relevant work, but that other jobs existed

in the national economy that, based upon her age, education, work experience, and RFC, plaintiff

could perform, such as unskilled light marker, garment sorter, and classifier. (Id.). Accordingly,

the ALJ found that plaintiff was not disabled. (Id.).



III.    Plaintiff’s Contentions

                 Plaintiff contends that the ALJ’s determination that she is not disabled is not

supported by substantial evidence and is the product of legal error. (Docket ## 8-1, 11).

Specifically, plaintiff maintains that the ALJ improperly weighed the medical opinions of record,

which resulted in an RFC that was not supported by substantial evidence. (Docket ## 8-1 at

14-23; 11 at 1-4). In plaintiff’s view, the ALJ improperly discounted the opinions authored by

her treating nurse practitioner and, in any event, failed to rely on any of the opinions of record,

and thus formulated an RFC based solely upon the ALJ’s lay reading of the medical evidence.

(Id.). Plaintiff also maintains that the ALJ mischaracterized the record in considering her

activities of daily living. (Docket ## 8-1 at 23-30; 11 at 4-6).3




         3
           Plaintiff’s contentions relate only to the mental portion of the ALJ’s RFC determination. Thus, I address
the RFC only as it relates to plaintiff’s mental limitations. See, e.g., Cottrell v. Comm’r of Soc. Sec., 2019 WL
201508, *2 n.3 (W.D.N.Y. 2019) (“[claimant’s] RFC determination also included several mental limitations;
however, the [c]ourt focuses its opinion on [claimant’s] physical limitations because she argues only that the ALJ’s
physical RFC findings lack substantial evidence”).
                                                         5
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 6 of 13




IV.    Analysis

               An individual’s RFC is her “maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis.” Melville v. Apfel, 198

F.3d 45, 52 (2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (July 2, 1996)). In making

an RFC assessment, the ALJ should consider “a claimant’s physical abilities, mental abilities,

symptomology, including pain and other limitations which could interfere with work activities

on a regular and continuing basis.” Pardee v. Astrue, 631 F. Supp. 2d 200, 221 (N.D.N.Y. 2009)

(citing 20 C.F.R. § 404.1545(a)). “To determine RFC, the ALJ must consider all the relevant

evidence, including medical opinions and facts, physical and mental abilities, non-severe

impairments, and [p]laintiff’s subjective evidence of symptoms.” Stanton v. Astrue, 2009 WL

1940539, *9 (N.D.N.Y. 2009) (citing 20 C.F.R. §§ 404.1545(b)-(e)), aff’d, 370 F. App’x 231 (2d

Cir. 2010) (summary order).

               The record in this case contained five medical opinions assessing plaintiff’s

mental functional limitations. The first opinion was authored by plaintiff’s licensed master

social worker, Valerie A. Fatta (“Fatta”), who had been counseling plaintiff for approximately

three months prior to completing a “Medical Examination for Employability Assessment,

Disability Screening, and Alcoholism/Drug Addiction Determination” on June 4, 2015.

(Tr. 335-36, 442).

               Fatta indicated that plaintiff suffered from mood disorder and adjustment

disorder, for which she received psychotherapy and medication management. (Tr. 335-36). She

assessed that plaintiff was very limited in her ability to carry out instructions and maintain

attention and concentration and moderately limited in her ability to understand and remember

instructions, make simple decisions, interact appropriately with others, and function in a work


                                                  6
         Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 7 of 13




setting at a consistent pace. (Id.). According to Fatta, plaintiff had no limitations in her ability to

maintain socially appropriate behavior without exhibiting behavioral extremes and to adhere to

basic standards of personal hygiene and grooming. (Id.). Fatta opined that plaintiff would be

unable to work while she stabilized her mental health. (Id.).

                Consultative examiner Susan Santarpia (“Santarpia”), Ph.D., issued the second

medical opinion in the record assessing plaintiff’s mental abilities. (Tr. 396-400). On March 2,

2016, plaintiff presented to Santarpia for a psychiatric examination, reporting that she suffered

from anxiety disorder with panic attacks, PTSD due to a two-year violent domestic relationship,

depression, and bipolar disorder. (Id.). Although plaintiff had been receiving ongoing outpatient

mental health treatment at Mid-Erie Counseling and Treatment services since March 2015,

Santarpia commented that there were “[n]o records to review to substantiate” plaintiff’s reported

diagnoses. (Id.). Santarpia indicated that plaintiff was able to follow and understand simple

directions and instructions, perform simple tasks independently, maintain attention and

concentration, maintain a regular schedule, learn new tasks, perform complex tasks

independently, make appropriate decisions, relate adequately with others, and appropriately deal

with stress within normal limits. (Id.). According to Santarpia, the results of her evaluation

appeared to be “consistent with psychiatric problems, but in and of [themselves did] not appear

to be significant enough to interfere with [plaintiff’s] ability to function on a daily basis.” (Id.).

                On March 7, 2016, state agency non-examining consultant Dr. O. Austin-Small

(“Austin-Small”) opined that plaintiff’s psychiatric limitations were non-severe. (Tr. 123-24).

According to Austin-Small, plaintiff had no limitations in her ability to engage in activities of

daily living and mild difficulties in her ability to maintain social functioning and concentration,




                                                   7
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 8 of 13




persistence, and pace. (Id.). The only support cited for Austin-Small’s conclusions was

Santarpia’s evaluation. (Id.).

               On December 27, 2017, plaintiff’s treating nurse practitioner, Terry Jo

Brooks-Devlin (“Brooks-Devlin”) completed a “Medical Statement Concerning Bipolar Disorder

and Related Conditions for Social Security Disability Claim.” (Tr. 536-38). Brooks-Devlin

indicated that plaintiff suffered from bipolar I disorder with psychotic features and rule out

psychotic disorder and opined that she had marked restrictions in performing activities of daily

living and maintaining social functioning. (Id.). Brooks-Devlin assessed that plaintiff was

extremely impaired in her ability to perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances; work in coordination with and

proximity to others without being distracted by them; complete a normal workday and workweek

without interruptions from psychologically-based symptoms and to perform at a consistent pace

without an unreasonable number and length of rest periods; accept instructions and respond

appropriately to criticism from supervisors; get along with coworkers or peers without distracting

them or exhibiting behavioral extremes; and travel in unfamiliar places or use public

transportation. (Id.). She further assessed that plaintiff was markedly limited in her ability to

remember locations and work-like procedures; understand, remember, and carry out short and

simple and detailed instructions; maintain attention and concentration for extended periods;

sustain an ordinary routine without special supervision; make simple work-related decisions; ask

simple questions or request assistance; maintain socially appropriate behavior and adhere to

basic standards of neatness and cleanliness; respond appropriately to changes in the work setting;

be aware of normal hazards and take appropriate precautions; and set realistic goals or make




                                                 8
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 9 of 13




plans independently of others. (Id.). According to Brooks-Devlin, plaintiff was moderately

impaired in her ability to interact appropriately with the general public. (Id.).

               On June 13, 2018, Brooks-Devlin issued another medical opinion concerning

plaintiff’s mental functioning. (Tr. 565-69). She indicated that plaintiff suffered from PTSD and

bipolar disorder with psychotic features. (Id.). Brooks-Devlin assessed that plaintiff had no

useful ability to maintain attention for two-hour segments, carry out detailed instructions, set

realistic goals or make plans independently of others, or use public transportation and was unable

to meet competitive standards in several aptitudes, including, remembering work-like

procedures; carrying out very short and simple instructions; maintaining regular attendance and

being punctual within customary, usually strict tolerances; making simple work-related

decisions; completing a normal workday and workweek without interruptions from

psychologically-based symptoms; accepting instructions and responding appropriately to

criticism from supervisors; getting along with coworkers or peers without unduly distracting

them or exhibiting behavioral extremes; responding appropriately to changes in a routine work

setting; being aware of normal hazards and taking appropriate precautions; understanding and

remembering detailed instructions; dealing with stress of semiskilled and skilled work;

interacting appropriately with the general public; maintaining socially appropriate behavior; and

traveling in unfamiliar places. (Id.). She further opined that plaintiff was seriously limited in her

ability to understand and remember very short and simple instructions; sustain and ordinary

routine without special supervision; work in coordination with or proximity to others without

being unduly distracted; perform at a consistent pace without an unreasonable number and length

of rest periods; ask simple questions or request assistance; deal with normal work stress; and

adhere to basic standards of neatness. (Id.).


                                                  9
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 10 of 13




               According to Brooks-Devlin, plaintiff’s limitations resulted from her mental

impairments, which caused her to be anxious, paranoid, and hypervigilant, and affected her

cognitive functioning, ability to focus, and ability to interact with others. (Id.). Brooks-Devlin

opined that plaintiff would be absent at least four days per month and would be unable to engage

in full-time competitive employment on a sustained basis. (Id.).

               The ALJ reviewed and assigned “little weight” to the opinions rendered by

Santarpia, Fatta, and Brooks-Devlin. (Tr. 27-29). With regard to Austin-Small’s opinion, the

ALJ gave it “significant weight,” although the ALJ noted that the “medical evidence of record

received at the hearing level[] show[ed] that [plaintiff] did] have a ‘severe’ mental impairment

with limitations.” (Id.).

               Having reviewed the ALJ’s decision and the medical opinions of record, I agree

with plaintiff that the ALJ’s RFC determination is not supported by substantial evidence and that

remand is warranted. Despite a record containing five separate opinions concerning plaintiff’s

mental functioning, the ALJ formulated an RFC that does not rely upon – and indeed is

inconsistent with – the opinions of record. As a general matter, although an ALJ’s conclusion

need not “perfectly correspond with any of the opinions of medical sources cited in his decision,”

Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013), “an ALJ is not qualified to assess a

claimant’s RFC on the basis of bare medical findings, and as a result an ALJ’s determination of

RFC without a medical advisor’s assessment is not supported by substantial evidence,” Wilson v.

Colvin, 2015 WL 1003933, *21 (W.D.N.Y. 2015) (alteration and citation omitted).

“Accordingly, although the RFC determination is an issue reserved for the Commissioner,

‘[w]here the medical findings in the record merely diagnose [the] claimant’s exertional

impairments and do not relate those diagnoses to specific residual functional capabilities,’ as a


                                                10
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 11 of 13




general rule, the Commissioner ‘may not make the connection himself.’” Nanartowich v.

Comm’r of Soc. Sec., 2018 WL 2227862, *9 (W.D.N.Y. 2018) (quoting Deskin v. Comm’r of

Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio 2008)). Although under certain circumstances,

particularly where the medical evidence shows relatively minor physical impairment, “an ALJ

permissibly can render a common sense judgment about functional capacity even without a

physician’s assessment,” House v. Astrue, 2013 WL 422058, *4 (N.D.N.Y. 2013) (internal

quotation omitted), I conclude that those circumstances are not present here.

               The medical opinions contained in the record provide drastically different views

of plaintiff’s mental functional capacity. State consultants Santarpia and Austin-Small opined

that plaintiff’s mental impairments did not significantly interfere with her ability to engage in

work-related tasks – essentially concluding that plaintiff had no limitations in her ability to

engage in work activities. In stark contrast, treating sources Fatta and Brooks-Devlin assessed

that plaintiff’s impairments caused substantial limitations in her ability to engage in work-related

functions. The ALJ gave “little weight” to the substantial limitations assessed by Fatta and

Brooks-Devlin, gave “little weight” to Santarpia’s opinion, and purported to give “significant

weight” to Austin-Small’s opinion that plaintiff suffered from at most mild limitations in mental

functioning. Yet, the ALJ, without any explanation, formulated an RFC that accounted for

several limitations in mental functioning and that appears completely at odds with

Austin-Small’s opinion that plaintiff’s mental impairments were non-severe and caused minimal

limitations.

               Thus, although the ALJ stated that she was giving the greatest weight to

Austin-Small’s opinion, the RFC she formulated suggests that she rejected the opinion entirely.

“Irrespective of the terminology used by the ALJ, whether it be ‘great weight,’ ‘little weight,’


                                                 11
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 12 of 13




‘some weight,’ or ‘no weight,’ the relevant inquiry is whether the ALJ in fact incorporates or

accounts for the limitations assessed by the medical professional in the RFC.” Danielle B. v.

Comm’r of Soc. Sec., 2021 WL 766857, *4 (W.D.N.Y. 2021) (quotation omitted). In this case,

despite assigning various weights to the opinions of record, the ALJ did not account for the

limitations – or lack thereof – contained in the opinions. Rather, she formulated an RFC that was

completely divorced from the assessments reflected in each of the opinions of record.

                Because the ALJ failed to rely on any medical opinion in formulating the RFC,

the Court “is left without a clear indication of how the ALJ reached the RFC determination

without resorting to impermissible interpretation of raw medical data.” Sherry v. Berryhill, 2019

WL 441597, *5 (W.D.N.Y. 2019). Accordingly, the Court cannot determine how the ALJ

formulated the mental limitations contained in the RFC assessment, and remand is warranted.

See John G. v. Saul, 2021 WL 118313, *4 (W.D.N.Y. 2021) (“it is unclear how the ALJ

determined these limitations, as he did not rely on any medical opinion evidence”); Frost v.

Comm’r of Soc. Sec., 2020 WL 4333335, *6 (W.D.N.Y. 2020) (“[e]ven though [the ALJ]

rejected all favorable opinions . . . , it is evident from the RFC that [the ALJ] still believed that

plaintiff had non-exertional limitations . . . without more of an explanation, it is not evident what

record evidence [the ALJ], as a lay person, relied upon in formulating those portions of the

RFC”); Westfall v. Comm’r of Soc. Sec., 2020 WL 3818953, *3 (W.D.N.Y. 2020) (“[t]he ALJ

did not give controlling or substantial weight to any opinion that could have supported his RFC

determination[;] [t]he RFC was therefore not tethered to any medical opinion evidence and as

such it is unclear precisely where the limitations set forth in the RFC came from and why they

did not go further”) (internal quotations omitted); Wilson v. Colvin, 2015 WL 1003933 at *21

(“[a]fter discounting the opinions, the ALJ determined that [plaintiff] retained the physical RFC


                                                  12
        Case 1:19-cv-01169-MWP Document 13 Filed 03/17/21 Page 13 of 13




to perform the full range of light work[;] . . . it is unclear how the ALJ arrived at this RFC or

which impairments he considered in formulating his assessment”); Gross v. Astrue, 2014 WL

1806779, *18 (W.D.N.Y. 2014) (RFC not supported by substantial evidence where “[a]fter

discounting [the physician’s] opinion,” the ALJ formulated the RFC “through her own

interpretation of various MRIs and x-ray reports contained in the treatment records”).

               Having concluded that remand for further administrative proceedings is

necessary, the Court declines to reach plaintiff’s remaining contentions. See, e.g., Benman v.

Comm’r of Soc. Sec., 350 F. Supp. 3d 252, 260-61 (W.D.N.Y. 2018) (collecting cases); see also

Rookey v. Comm'r of Soc. Sec., 2015 WL 5709216, *4 (N.D.N.Y. 2015) (“[b]ecause [plaintiff’s]

remaining contentions . . . may be impacted by the subsequent proceedings directed by this

Order, it would be improper for the court to consider them at this juncture”).



                                          CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 10) is DENIED, and plaintiff’s motion for judgment on the pleadings

(Docket # 8) is GRANTED to the extent that the Commissioner’s decision is reversed, and this

case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.


                                                                  s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                              United States Magistrate Judge

Dated: Rochester, New York
       March 17, 2021


                                                 13
